Case 4:19-cv-00040-TWP-DML Document 27 Filed 05/18/20 Page 1 of 15 PageID #: 131




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    NEW ALBANY DIVISION

  JACOB MILLS,                                          )
                                                        )
                                Plaintiff,              )
                                                        )
                           v.                           )    Case No. 4:19-cv-00040-TWP-DML
                                                        )
  RILEY NUNGESTER, Indiana State Police                 )
  Trooper, BRIAN BEAUCHAMP, Indiana State               )
  Trooper, DUSTIN HOUCHIN, and                          )
  MASON MOSSEY,                                         )
                                                        )
                                Defendants.             )

                      ENTRY ON DEFENDANTS’ MOTION TO DISMISS

         This matter is before the Court on a Motion to Dismiss filed by Defendants Indiana State

  Trooper Riley Nungester (“Officer Nungester”), Indiana State Trooper Brian Beauchamp (“Officer

  Beauchamp”), and Washington County Prosecutor Dustin Houchin (“Houchin”) (collectively the

  “State Defendants”) pursuant to Federal Rule of Civil Procedure 12(b)(6). (Filing No. 20.)

  Plaintiff Jacob Mills' (“Mills”) Amended Complaint alleges that the State Defendants (and Mason

  Mossey, a fourth Defendant who has not moved to dismiss) conspired to violate his Fourteenth

  Amendment rights to due process and equal protection by threatening Mills and perpetuating false

  testimony and false criminal allegations against him. (Filing No. 18.) The State Defendants move

  to dismiss, arguing they are not subject to suit in their official capacities under 42 U.S.C. §§ 1983

  and 1985, Houchin is immune in his individual capacity, and Officer Nungester and Officer

  Beauchamp lack personal involvement or are immune under the Indiana Tort Claims Act. (Filing

  No. 20.) For the following reasons, the State Defendants’ Motion to Dismiss is granted in part

  and denied in part.
Case 4:19-cv-00040-TWP-DML Document 27 Filed 05/18/20 Page 2 of 15 PageID #: 132




                                       I.      BACKGROUND

         The following facts are not necessarily objectively true, but as required when reviewing a

  motion to dismiss, the Court accepts as true all factual allegations in the complaint and draws all

  inferences in favor of Mills as the non-movant. See Bielanski v. County of Kane, 550 F.3d 632,

  633 (7th Cir. 2008).

         Mills resides in Salem, Indiana. (Filing No. 18 at 1.) On October 28, 2016, he was arrested

  by Officer Nungester and Officer Beauchamp and subsequently charged with Possession of

  Methamphetamine as a Level 6 Felony, Unlawful Possession of a Syringe as a Level 6 Felony,

  Possession of Marijuana as a B Misdemeanor, Possession of Paraphernalia as a C Misdemeanor,

  and Railroad Trespass as a B Misdemeanor. Id. at 2-3. Officer Nungester and Officer Beauchamp

  both have relationships with Mills’ ex-husband, and specifically hold personal animus toward

  Mills and targeted him for arrest on this basis. Id. at 2.

         Mills appeared pro se at his initial hearing and a public defender was appointed to represent

  him. In May 2017, William G. Sleva, Judge of Lawrence Superior Court II, recused himself from

  the case. Thereafter, Michael Robbins (“Judge Robbins”) was appointed Special Judge and the

  case was moved from Superior Court II to Superior Court I. Id. Defendant Houchin, a prosecutor

  in Washington County, is the uncle of Mills’ ex-husband. Id. Houchin holds personal animus

  toward Mills. Id. Judge Robbins is a retired Judge from Washington County and is friends with

  Houchin. Defendant Mason Mossey (“Mossey”) was Mills' co-defendant in the criminal case. Id.

  Judge Robbins, Houchin, and Mossey agreed to work against Mills and produce false testimony

  against him. Id. at 4.

         On June 13, 2017, the Lawrence Public Defender Agency filed a Motion to Substitute

  Counsel and Bradley Swihart was appointed to represent Mills. Id. On September 11, 2017, the



                                                    2
Case 4:19-cv-00040-TWP-DML Document 27 Filed 05/18/20 Page 3 of 15 PageID #: 133




  parties filed a pretrial diversion agreement with the court. Id. Then, on February 1, 2018, the State

  filed a Motion to Revoke the pretrial diversion agreement. Id. While that motion was pending,

  Houchin, through Mossey’s attorney, solicited Mossey to give false testimony against Mills. Id.

  Houchin offered Mossey a plea agreement to testify falsely against Mills, and Mossey accepted.

  Id. Houchin was motivated by his personal animus against Mills and stated that he wanted Mills

  to go to prison so that Mills “could see what prison was like, as a homosexual man.” Id. at 4-5.

         Eventually, Mossey confessed to Mills and the Lawrence County Court that he had lied

  during his testimony. Id. at 5. Mills informed his counsel about the deal that Mossey was offered

  to testify against Mills, and counsel contacted the Lawrence County Prosecutors Office regarding

  Mossey’s plea agreement. Id. Lawrence County prosecutors then offered to drop all charges

  against Mills if he completed forty-eight hours of community service. Id. Mills agreed to this

  resolution at a pretrial conference on June 21, 2018. Id. On July 26, 2018, the State Defendants

  filed a Motion to Dismiss the pending criminal charges against Mills. Id. at 6.

         Mills initiated this action March 5, 2019 and filed an Amended Complaint on June 26,

  2019, (Filing No. 18), which the State Defendants moved to dismiss on July 20, 2019. (Filing No.

  20.)

                                    II.     LEGAL STANDARD

         Federal Rule of Civil Procedure 12(b)(6) allows a defendant to move to dismiss a complaint

  that has failed to “state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). When

  deciding a motion to dismiss under Rule 12(b)(6), the court accepts as true all factual allegations

  in the complaint and draws all inferences in favor of the plaintiff. Bielanski, 550 F.3d at 633.

  However, courts “are not obliged to accept as true legal conclusions or unsupported conclusions

  of fact.” Hickey v. O’Bannon, 287 F.3d 656, 658 (7th Cir. 2002).



                                                   3
Case 4:19-cv-00040-TWP-DML Document 27 Filed 05/18/20 Page 4 of 15 PageID #: 134




         The complaint must contain a “short and plain statement of the claim showing that the

  pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). In Bell Atlantic Corp. v. Twombly, the United

  States Supreme Court explained that the complaint must allege facts that are “enough to raise a

  right to relief above the speculative level.” 550 U.S. 544, 555 (2007). Although “detailed factual

  allegations” are not required, mere “labels,” “conclusions,” or “formulaic recitation[s] of the

  elements of a cause of action” are insufficient. Id.; see also Bissessur v. Ind. Univ. Bd. of Trs., 581

  F.3d 599, 603 (7th Cir. 2009) (“it is not enough to give a threadbare recitation of the elements of

  a claim without factual support”). The allegations must “give the defendant fair notice of what the

  . . . claim is and the grounds upon which it rests.” Twombly, 550 U.S. at 555. Stated differently,

  the complaint must include “enough facts to state a claim to relief that is plausible on its face.”

  Hecker v. Deere & Co., 556 F.3d 575, 580 (7th Cir. 2009) (citation and quotation marks omitted).

  To be facially plausible, the complaint must allow “the court to draw the reasonable inference that

  the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

  (citing Twombly, 550 U.S. at 556).

                                         III.    DISCUSSION

         The following counts are alleged in the Amended Complaint:

         Count 1: Intentional Infliction of Emotional Distress in violation of Indiana Law claims
         against Houchin and Mossey;

         Count 2: Class-Of-One Discrimination in violation of the Fourteenth Amendment under
         42 U.S.C. § 1983 claims against Officer Nungester, Officer Beauchamp, and Houchin in
         their individual capacities;

         Count 3: Malicious Prosecution claims against all defendants;

         Count 4: Conspiracy to Falsely Prosecute in violation of Indiana Law claims against all
         defendants;

         Count 5: Violation of Fourteenth Amendment Rights to Due Process and Equal Protection
         claims against Officer Nungester and Officer Beauchamp in their official and individual
         capacities and Houchin in his individual capacity; and

                                                    4
Case 4:19-cv-00040-TWP-DML Document 27 Filed 05/18/20 Page 5 of 15 PageID #: 135




         Count 6: Conspiracy to Interfere with Civil Rights in violation of 42 U.S.C. § 1985 claims
         against Officer Nungester and Officer Beauchamp in their official and individual capacities
         and Houchin and Mossey in their individual capacities.

  (Filing No. 18 at 6-17.)

         The State Defendants seek dismissal of all claims against Officer Nungester, Officer

  Beauchamp, and Houchin in their official and individual capacities on several basis. (Filing No.

  21 at 2-3.) First, they assert the Court should dismiss claims brought under 42 U.S.C. §§ 1983 and

  1985 against them their official capacities because they are not “persons” for purposes of those

  statutes. Id. at 4. Next, they contend Houchin is entitled to absolute prosecutorial immunity as to

  all claims. Id. at 5. And third, the State Defendants argue Mills has failed to state a claim against

  Officer Nungester and Officer Beauchamp because they are immune under Indiana law when

  acting in the scope of their employment and because Mills did not plead sufficient facts to state

  the involvement of Officer Nungester and Officer Beauchamp in an alleged deprivation of

  Constitutional rights. Id. at 7. The Court will address each of the State Defendants’ arguments

  separately.

  A.     Official Capacity Claims

         The State Defendants seek dismissal of all claims brought under 42 U.S.C. §§ 1983 and

  1985 against them in their official capacities because they are not “persons” for purposes of those

  statutes. In his response brief, Mills points out that he does not name the State Defendants in their

  official capacities on the § 1983 claims. (Filing No. 25 at 3.) He also “relinquishes Defendants

  Nungester and Beauchamp in their official capacities in Count 6 § 1985 Conspiracy to Interfere

  with Civil Rights.” Id. The Court interprets this to mean that Mills has abandoned his official-

  capacity claims against Officer Nungester and Officer Beauchamp.              Therefore, the State

  Defendants' Motion to Dismiss is granted as to the official-capacity claims against them on claims

  arising under 42 U.S.C. §§ 1983 and 1985—specifically counts 2, 5, and 6 of the Amended
                                                   5
Case 4:19-cv-00040-TWP-DML Document 27 Filed 05/18/20 Page 6 of 15 PageID #: 136




  Complaint. Those claims are dismissed against the State Defendants only in their official

  capacities.

  B.      Prosecutorial Immunity

          The State Defendants argue that Houchin is entitled to prosecutorial immunity on all claims

  against him. (Filing No. 20 at 5.) “A prosecutor is absolutely immune from suit for all actions

  and decision undertaken in furtherance of his prosecutorial duties.” Fields v. Wharrie, 672 F.3d

  505, 510 (7th Cir. 2012) (citing Imbler v. Pachtman, 424 U.S. 409, 410 (1976)). Whether an action

  falls within the scope of prosecutorial duties depends upon its function. Id. "The analysis hinges

  on whether the prosecutor is, at the time, acting as an officer of the court, as well as on his action’s

  relatedness to the judicial phase of the criminal process." Id.

          Prosecutorial immunity encompasses quintessentially prosecutorial functions like an out-

  of-court effort to control a witness' testimony or acts undertaken by a prosecutor in preparing for

  the initiation of judicial proceedings or for trial. Bianchi v. McQueen, 818 F.3d 309, 318 (7th Cir.

  2016) (quotations and citations omitted). However, a prosecutor acting in an investigatory manner

  is not absolutely immune. Id. “A prosecutor acting in an investigative capacity may claim only

  the same qualified immunity that protects police officers and other law-enforcement

  investigators.” Id.

          Indiana law is more protective of the prosecutor than federal law “because it has rejected

  the Supreme Court’s distinction between prosecutorial and administrative or investigative

  functions for purposes of immunity, as long as the prosecutor is acting within the scope of his or

  her authority." Davis v. Zirkelbach, 149 F.3d 614, 618 (7th Cir. 1998). “When Indiana prosecutors

  act ‘reasonably within the general scope of authority granted’ to them, they receive absolute




                                                     6
Case 4:19-cv-00040-TWP-DML Document 27 Filed 05/18/20 Page 7 of 15 PageID #: 137




  immunity.” Everling v. Ragains, 2015 WL 1319707 at *5 (S.D. Ind. Mar. 23, 2015) (quoting

  Foster v. Pearcy, 387 N.E.2d 446, 449 (Ind. 1979)).

          The State Defendants assert that Houchin was engaging in a quintessentially prosecutorial

  function. They quote the Amended Complaint, which alleges that Houchin “was assisting in the

  prosecution of [Mills] outside of his official role of a Washington County Prosecutor.” (Filing No.

  18 at 4.) Mills also faults Houchin for his role in “offering a plea agreement to [Mossey] in order

  to obtain his false testimony against [Mills].” Id. at 6. The State Defendants argue that these

  actions are quintessentially prosecutorial functions that form the basis for immunity. (Filing No.

  21 at 7.)

          Mills’ response is two-fold. He points out that the underlying criminal matter occurred in

  Lawrence County, but Houchin is a prosecutor in Washington County, and explains that he has

  not brought suit against Houchin in his official capacity. (Filing No. 25 at 4.) In short, Mills

  argues that Houchin is not entitled to prosecutorial immunity because he “approached Mills’

  criminal matter from outside the legal process; therefore, his actions were not intimately associated

  with the judicial phase of the criminal process.” Id. (internal quotation marks omitted). Mills

  implies that, were Houchin a prosecutor in Lawrence County rather than Washington County, or

  had he sued Houchin in his official capacity, Houchin would be entitled to absolute prosecutorial

  immunity. Id. (noting that he is not suing Lynda Robison, the prosecutor from Lawrence County).

          Mills, concedes that his allegations concerning Houchin are based on activities that have a

  prosecutorial function. It is beyond question that a prosecutor’s plea bargaining activities,

  regardless of motive, warrant absolute immunity. Rouse v. Stacy, 478 Fed.Appx. 945, 951 (6th

  Cir. 2012). But Mills argues Houchin loses his immunity because he acted outside of his




                                                   7
Case 4:19-cv-00040-TWP-DML Document 27 Filed 05/18/20 Page 8 of 15 PageID #: 138




  jurisdiction—Houchin engaged in prosecutorial functions in Lawrence County rather than

  Washington County, where he was elected.

           The Court is not persuaded by this argument because Mills fails to support it with any

  caselaw. The United States Supreme Court has held that prosecutorial immunity jurisprudence

  focuses exclusively on function, rather than jurisdiction. Burns v. Reed, 500 U.S. 478, 494 (1991). 1

           The Supreme Court has said with regards to judicial immunity, which might be thought of

  as a first cousin of prosecutorial immunity, that jurisdiction is a prerequisite. In Stump v.

  Sparkman, the Supreme Court instructed that:

           [T]he scope of the judge’s jurisdiction must be construed broadly where the issue
           is the immunity of the judge. A judge will not be deprived of immunity because the
           action he took was in error, was done maliciously, or was in excess of his authority;
           rather, he will be subject to liability only when he has acted in the “clear absence
           of all jurisdiction.

  435 U.S. 349, 356-57 (1978). It is unclear whether this jurisdictional requirement extends to other

  state officials such as prosecutors. Compare Kerr v. Lyford, 171 F.3d 330, 337 (5th Cir. 1999)

  (applying same broad jurisdictional requirement to prosecutors) with Ireland v. Tunis, 113 F.3d

  1435, 1443-44 (6th Cir. 1997) (accepting plaintiff's argument that prosecutor's jurisdiction is tied

  to court's jurisdiction).

           Ultimately, it is unnecessary to resolve this issue here, because Mills has not presented a

  cogent argument that Houchin was exercising prosecutorial power outside of his jurisdiction.

  Instead, Mills alleges that Houchin was assisting in Mossey’s prosecution by engaging in plea

  negotiations. (Filing No. 18 at 4.) He also alleges that an agreement existed among Houchin, the

  Lawrence County Prosecutor’s Office, and Judge Robbins, a resident of Washington County. Id.


  1
     “The concern with litigation in our immunity cases is not merely a generalized concern with interference in an
  official’s duties, but rather is a concern with the interference with the conduct closely related to the judicial process.
  Absolute immunity is designed to free the judicial process from the harassment and intimidation associated with
  litigation.” (internal citations omitted) (emphasis in original).

                                                              8
Case 4:19-cv-00040-TWP-DML Document 27 Filed 05/18/20 Page 9 of 15 PageID #: 139




  Houchin’s involvement in Mossey’s prosecution does not clearly fall outside the scope of his

  jurisdiction as Washington County Prosecutor. But Mills does not develop any argument that

  Houchin acted outside his jurisdiction. He alleges that Houchin “was assisting in the prosecution

  of Plaintiff outside of his official role of a Washington County Prosecutor.” In his response brief,

  Mills’ merely repeats that bare allegation. He does nothing to explain the extent of Houchin’s

  jurisdiction or whether an agreement to assist the prosecutor of another county is consistent with

  his duties.

          It is unclear that Houchin overstepped his jurisdiction. Since Houchin was clearly

  exercising a prosecutorial function, the Court holds he is entitled to absolute prosecutorial

  immunity. The State Defendants’ Motion to Dismiss is granted as to all claims against Houchin.

  C.      State Troopers Officer Nungester and Officer Beauchamp

          The State Defendants move to dismiss all remaining claims against Officer Nungester and

  Officer Beauchamp, arguing Mills has failed to state a claim against them. (Filing No. 21 at 7.)

  They separate the remaining claims into three categories: [1] state law counts 3 and 4; [2] § 1983

  counts 2 and ); and [3] § 1985 count 6. The State Defendants argue counts 3 and 4 should be

  dismissed because the officers are immune under the Indiana Tort Claims Act. They argue for

  dismissal of counts 2 and 5 on the grounds that Mills has not pled sufficient personal involvement.

  Id. And they ask for dismissal of count 6, contending Mills has not pled sufficient personal animus

  on the part of Officer Nungester and Officer Beauchamp. Id. at 8.

          1.     Indiana Tort Claims Act

          As noted above, the State Defendants argue Officer Nungester and Officer Beauchamp are

  immune from counts 3 and 4 of the Amended Complaint under the Indiana Tort Claims Act ("Tort

  Claims Act"). The Tort Claims Act immunizes certain governmental employees from suits



                                                   9
Case 4:19-cv-00040-TWP-DML Document 27 Filed 05/18/20 Page 10 of 15 PageID #: 140




  sounding in tort if they were acting within the scope of their employment. Ind. Code § 34-13-3-3.

  The State Defendants cite subsection 5(b), which states that "[a] lawsuit alleging that an employee

  acted within the scope of the employee's employment bars an action by the claimant against the

  employee personally."

         Officer Nungester and Officer Beauchamp were the responding officers during Mills arrest.

  (Filing No. 18 at 2.) Mills asserts that Officer Nungester and Officer Beauchamp "have personal

  relationships with Plaintiff's ex-husband," and the two officers "treated Plaintiff differently based

  upon their personal relationship with Plaintiff's ex-husband." Id. Mills further alleges the officers

  "hold a personal animus and bias against Plaintiff based upon their personal relationships with

  Plaintiff's ex-husband." Id. In Count 3 of the Amended Complaint, Mills alleges that Officer

  Nungester and Officer Beauchamp "caused a criminal action to be instituted against Plaintiff due

  to their own personal animus against Plaintiff." Id. at 10. However, the Amended Complaint does

  not explicitly allege that Officer Nungester and Officer Beauchamp were acting outside the scope

  of their employment when they arrested Mills, nor does it say they were acting within that scope.

         The State Defendants argue that the allegations against them merely assert that the two

  officers were acting within the scope of their employment. (Filing No. 21 at 9.) They characterize

  anything the Amended Complaint says about them beyond describing the arrest as "nothing more

  than legal conclusions about how the Officer had 'connections' and how the defendants, generally,

  acted against the Plaintiff because of their personal animus towards (sic) him." Id. Mills responds

  that "Nungester and Beauchamp had a duty to obey the mandate of legal authority, in this case, by

  not falsely arresting Plaintiff based on their personal animus and bias against" him. (Filing No. 25

  at 6.) According to Mills, because their personal animus "existed outside the scope of their

  employment," the officers are not protected by the Tort Claims Act.



                                                   10
Case 4:19-cv-00040-TWP-DML Document 27 Filed 05/18/20 Page 11 of 15 PageID #: 141




          The Court determines that Mills' claims of malicious prosecution and conspiracy to falsely

  prosecute cannot survive dismissal because the Amended Complaint does not allege facts

  indicating Officer Nungester and Officer Beauchamp acted outside the scope of their employment.

  Instead, Mills alleges the two officers acted in bad faith and with malicious intent when arresting

  him, but that is insufficient under Indiana law. The only actual action attributed to the two officers

  is their arrest of Mills. Under Indiana law, "[i]f the activity is one in which the individual may

  engage, i.e., if it is within the individual's general scope of authority, it is 'authorized' within the

  meaning of the Tort Claims Act, regardless of whether it was done negligently or with improper

  motive." Butt v. McEvoy, 669 N.E.2d 1015, 1018 (Ind. Ct. App. 1996). As state troopers, Officer

  Nungester and Officer Beauchamp had the authority to arrest Mills, even if they did so in bad faith

  or for malicious reasons. The Court assumes Mills' allegations that the officers had personal

  relationships with his ex-husband and that they resultingly harbor personal animus against Mills

  are true for purposes of a motion to dismiss. But the fact that the officers acted in bad faith based

  on personal animus toward Mills does not strip the officers of immunity under the Tort Claims

  Act. Therefore, Mills' claims of malicious prosecution and conspiracy to falsely prosecute against

  Officer Nungester and Officer Beauchamp in their individual capacities are dismissed.

          2.      Personal Involvement under § 1983

          Two of Mills' claims arise under § 1983: Count 2—Violation of Fourteenth Amendment

  Class of One Equal Protection Rights, and Count 5—Violation of Fourteenth Amendment Due

  Process and Equal Protection Rights. Mills proceeds on each of these claims against Officer

  Nungester and Officer Beauchamp in their individual capacities. "To establish personal liability in

  a section 1983 action, the plaintiff must show that the [defendant] 'caused the deprivation of a

  federal right.'" Luck v. Rovenstine, 168 F.3d 323, 327 (7th Cir. 1999) (quoting Hafer v. Melo, 502



                                                    11
Case 4:19-cv-00040-TWP-DML Document 27 Filed 05/18/20 Page 12 of 15 PageID #: 142




  U.S. 21,25 (1991)). In other words, "a plaintiff must plead that each Government-official

  defendant through the official's own individual actions, has violated the Constitution." Iqbal, 556

  U.S. at 676.

          The State Defendants move to dismiss these claims, arguing "Plaintiff's allegations related

  to his federal claims plead virtually no individualized allegations to show how these particular

  officers are personally involved." (Filing No. 21 at 11-12.) The Court addresses each claim

  separately.

                  a)      Class of One

          The Supreme Court has recognized that a plaintiff may bring an equal protection claim

  alleging that he has been discriminated against as a "class of one"—that is, regardless of his

  membership in a recognized protected class. Vill. of Willowbrook v. Olech, 528 U.S. 562 (2000).

  To state a claim for class of one discrimination, the plaintiff must allege that he "has been

  intentionally treated differently from others similarly situated and that there is no rational basis for

  the difference in treatment." Id. at 564. "Where a Plaintiff presses a 'class of one' claim against

  law enforcement officers, however, a heightened showing of improper motive is necessary."

  Snyder v. Smith, 7 F.Supp.3d 842, 861 (S.D. Ind. 2014). Because of resource and time constraints

  that hinder police officers, "some degree of discretion and 'arbitrary' decision-making is

  unavoidable." Id. "However, police officers' discretion does not extend to discriminating or

  harassing people; a plaintiff may therefore have a valid equal protection claim where she can show

  that the differential treatment she received was not only arbitrary, but invidious." Id. (internal

  quotation marks omitted) (citing Geinosky v. City of Chi., 675 F.3d 743, 747 (7th Cir. 2012)). To

  state claim for class of one discrimination, the plaintiff must allege that "the defendant deliberately

  sought to deprive him of the equal protection of the laws for reasons of a personal nature unrelated



                                                    12
Case 4:19-cv-00040-TWP-DML Document 27 Filed 05/18/20 Page 13 of 15 PageID #: 143




  to the duties of the defendant's position." Hilton v. City of Wheeling, 209 F.3d 1005, 1008 (7th

  Cir. 2000).

         Mills has done so here. He alleges that the officers arrested him, thereby directly depriving

  him of his constitutional right to liberty. (Filing No. 18 at 2.) He further alleges that their basis

  for arresting Mills was their personal animus toward him because of the officers' relationship with

  his ex-husband. Id. The Amended Complaint explicitly alleges that the two officers "treated

  Plaintiff differently based on their personal relationships with Plaintiff's ex-husband." Id.

         These allegations are sufficient to state a claim for class of one discrimination in violation

  of Section 1983. The State Defendants' Motion to Dismiss as to count 2 against Officer Nungester

  and Officer Beauchamp in their individual capacities is denied.

                 b)      Due Process/Equal Protection

         The elements of an equal protection claim are in many ways similar to a "class of one"

  discrimination claim. But, rather than discrimination based on "personal reasons," the defendant

  must have committed discrimination against the plaintiff "based on his membership in a definable

  class." Nabozny v. Podlesny, 92 F.3d 446, 453 (7th Cir. 1996). Although his Amended Complaint

  alleges discrimination based on sexual orientation, a protected class, it does not allege that Officer

  Nungester or Officer Beauchamp committed this discrimination.

         Mills does not list homophobia as a motive for Officer Nungester and Officer Beauchamp's

  deprivation of Mills' constitutional right to equal protection.         He only alleges that they

  discriminated against him "based on their personal relationships with [his] ex-husband." (Filing

  No. 18 at 2.) The Amended Complaint alleges that other actors, specifically Houchin and Mossey's

  attorney, made homophobic comments related to their decision to prosecute him. Id. at 5. But for

  the reasons stated elsewhere in this Order, Houchin has absolute immunity from suit in this case.



                                                   13
Case 4:19-cv-00040-TWP-DML Document 27 Filed 05/18/20 Page 14 of 15 PageID #: 144




          Because Mills does not allege that Officer Nungester or Officer Beauchamp discriminated

  against him based on his membership in a definable class, he has failed to state a claim against

  them for violation of his Fourteenth Amendment right to Due Process and Equal Protection. Thus,

  the State Defendants' Motion to Dismiss is granted as to those claims.

          3.      Personal Animus under § 1985

          Finally, the State Defendants move to dismiss Mills' claims for conspiracy to interfere with

  civil rights in violation of 42 U.S.C. § 1985 against Officer Nungester and Officer Beauchamp in

  their individual capacities. Section 1985 prohibits persons from conspiring to deprive any person

  or class of persons equal protection of the laws for the purposes of discrimination. However, the

  Seventh Circuit has made clear that "the conspiracy must be motivated by racial, or other class-

  based discriminatory animus." Smith v. Gomez, 550 F.3d 613, 617 (7th Cir. 2008). Because Mills

  alleges no class-based discrimination against Officer Nungester or Officer Beauchamp, his claim,

  even if eventually proven true, would not amount to a violation of Section 1985. Thus, Mills'

  Section 1985 conspiracy claims against Officer Nungester and Officer Beauchamp in their

  individual capacities are dismissed.

                                         IV.   CONCLUSION

          For those reasons, the State Defendants' Motion to Dismiss, (Filing No. 20), is GRANTED

  in part and DENIED in part. Because he has prosecutorial immunity, the Motion is granted as

  to all claims against Dustin Houchin, and Houchin is dismissed as a party. The Motion is granted

  as to all claims against Officer Riley Nungester and Officer Brian Beauchamp in their official

  capacities only. The Motion is granted as to claims arising under state law, the Section 1983 equal

  protection claims, and the Section 1985 claims against Officer Nungester and Officer Beauchamp

  in their individual capacities.



                                                  14
Case 4:19-cv-00040-TWP-DML Document 27 Filed 05/18/20 Page 15 of 15 PageID #: 145




         The Motion is DENIED as to Mills' claims for class of one discrimination under 42 U.S.C.

  § 1983 against Officer Nungester and Officer Beauchamp in their individual capacities. These

  claims remain for trial. And all of Mills' claims against Defendant Mason Mossey, who did not

  move to dismiss, remain for trial.

         SO ORDERED.

  Date: 5/18/2020




  DISTRIBUTION:

  Andrea Lynn Ciobanu
  CIOBANU LAW, PC
  aciobanu@ciobanulaw.com

  Bryan Findley
  INDIANA ATTORNEY GENERAL'S OFFICE
  bryan.findley@atg.in.gov

  Benjamin Myron Lane Jones
  INDIANA ATTORNEY GENERAL'S OFFICE
  benjamin.jones@atg.in.gov




                                                15
